Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passaglia et al. (US 10758408).
Regarding Claim 1, Passaglia discloses a cannula 100 having two preformed curves 106, 108 (Abstract, Col. 5, Lines 20-29, Fig. 1A).
Regarding Claim 3, Passaglia discloses the two preformed curves are sinusoidal (See figure 1A).
Regarding Claim 4, Passaglia discloses the two preformed curves 106, 108 are convex and concave respectively (see figure 1A.
Regarding Claim 5, Passaglia discloses the two preformed curves comprise a leading curve 106 and a trailing curve 108 (Col. 5, Lines 20-29, Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passaglia et al. (US 10758408).
Regarding Claim 2, Passaglia does not explicitly disclose each of the preformed curves is at least 20 degrees. Passaglia does however disclose each of the preformed curves is formed at an acute angle (Col. 5, Lines 44-48) for the benefit of providing anchoring points for the cannula (Col. 5, Lines 34-37). It would have been obvious to one of ordinary skill in the art to provide preformed curves of at least 20 degrees as claimed, for the benefit of providing anchoring points for the cannula.
Claim Objections
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 8-14 are allowed. Claim 8 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Passaglia et al. (US 10758408), which was applied to the claims in the instant office action; Toda et al. (US 7624612), Matlock et al. (US 10507310), and Mizumura et al. (US 9486851).  Suffice it to say, none of the cited prior art discloses a method comprising performing a nonsurgical facelift using a cannula having two preformed curves, as claimed in independent claim 8, and as such does not anticipate the instant invention as disclosed in independent claim 8.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 8.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726